Name: Commission Regulation (EC) No 1143/95 of 19 May 1995 establishing Community quantitative limits for the re- importation into the European Community of certain textile products originating in the Republic of India after outward processing operations in the Republic of India
 Type: Regulation
 Subject Matter: international trade;  trade;  Asia and Oceania;  leather and textile industries;  tariff policy
 Date Published: nan

 No L 114/16 I EN I Official Journal of the European Communities 20. 5. 95 COMMISSION REGULATION (EC) No 1143/95 of 19 May 1995 establishing Community quantitative limits for the re-importation into the European Community of certain textile products originating in the Republic of India after outward processing operations in the Republic of India THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3030/93 of 12 October 1993 on common rules for imports of certain textile products from third countries ('), as last amended by Council Regulation (EC) No 3289/94 (2), and in particular Article 2 of Annex VII in conjunction with Article 17 thereof, Whereas Article 2 of Annex VII to Regulation (EEC) No 3030/93, lays down the conditions under which quantita ­ tive limits for the re-importation into the European Community of certain textile products after outward processing operations in certain third countries may be established ; Whereas Article 2 of Annex VII to Regulation (EEC) No 3030/93 stipulates that quantitative limits on re-imports may be established for textile products which are subject to the quantitative limits laid down in Article 2 of the abovementioned Regulation ; Whereas a request has been put to the European Commission by the Republic of India and certain Member States for the introduction of quantitative limits for re-imports into the European Community of certain textile products (categories 7, 8 , 1 5, 26 and 27) originating in the Republic of India after outward processing opera ­ tions in the Republic of India ; whereas direct imports of textile products falling under categories 7, 8, 15, 26 and 27 are subject to quantitative limits laid down in Article 2 of Regulation (EEC) No 3030/93 ; Whereas the Committee set up under Article 17 of Council Regulation (EEC) No 3030/93 has, after discus ­ sion, deemed it appropriate to decide upon the introduc ­ tion of the quantitative limits specified in the Annex hereto ; Whereas it is therefore necessary to establish the quantita ­ tive limits specified in the Annex hereto on re-imports of certain textile products (categories 7, 8 , 15, 26 and 27) into the European Community originating in the Republic of India after outward processing operations in the Republic of India ; Whereas the provisions on outward traffic contained in Annex VII to Regulation (EEC) No 3030/93 should apply to the re-imports of products for which quantitative limits have been established under this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, HAS ADOPTED THIS REGULATION : Article 1 Re-imports into the European Community of textile products originating in the Republic of India after outward processing operations in the Republic of India specified in the Annex to the present Regulation shall be subject to the quantitative limits set out in that Annex to be administered in accordance with the provisions of the relevant Community Regulations on economic outward processing such as those provided for in Annex VII to Regulation (EEC) No 3030/93 . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 May 1995. For the Commission Leon BRITTAN Vice-President (') OJ No L 275, 8 . 11 . 1993, p. 1 . V) OJ No L 349, 31 . 12. 1994, p. 85. 20. 5. 95 I EN I Official Journal of the European Communities No L 114/17 ANNEX Third country Unit Quantitative limits 1995 Category CN code Description Women's or girls' blouses, shirts and shirt-blouses, whether or not knitted or crocheted, of wool, cotton or man-made fibres Men's or boys' shirts, other than knitted or crocheted, of wool, cotton or man-made fibres Women's or girls ' woven overcoats, raincoats and other coats, cloaks and capes ; jackets and blazers, of wool, of cotton or of man-made fibres (other than parkas of category 21 ) Women's or girls ' dresses, of wool, of cotton or of man-made fibres Women's or girls' skirts, including divided skirts India 1 000 pieces 2 783 India 1 000 pieces 1 989 India 1 000 pieces 100 India 1 000 pieces 1 425 India 1 000 pieces 1 226 7 6106 10 00 6106 20 00 6106 90 10 6206 20 00 6206 30 00 6206 40 00 8 6205 10 00 6205 20 00 6205 30 00 15 6202 11 00 ex 6202 12 10 ex 620212 90 ex 6202 13 10 ex 6202 13 90 6204 31 00 6204 32 90 6204 33 90 6204 39 19 6210 30 00 26 6104 41 00 6104 42 00 6104 43 00 6104 44 00 6204 41 00 6204 42 00 6204 43 00 6204 44 00 27 6104 51 00 6104 52 00 6104 53 00 6104 59 00 6204 51 00 6204 52 00 6204 53 00 6204 59 10